DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 7/20/2020.  As directed by the amendment, claims 1-7 have been cancelled, and claims 8-12 have been added. As such, claims 8-12 are pending in the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fluid Product Dispensing Device Made of an Aliphatic Polyketone.

Claim Objections
Claims 9-12 are objected to because of the following informalities:  
Claims 9-12 should read “The device” for more clear antecedent basis/to be properly further limiting
Claim 12, line 13 should read “polyphthalamide (PPA)”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8 and 9 of copending Application No. 16/961,961 in view of Hately et al. (US 2015/0217066 A1; hereinafter “Hately”). Regarding instant claim 1, co-pending claim 8 anticipates the instant limitations (in light of the 35 USC 112(f)/sixth paragraph interpretation of the co-pending “dispenser member” and “actuator member” as corresponding to a pump mounted on the reservoir and a dispenser head suitable for actuating the pump and comprising the dispenser orifice as instantly claimed), except the co-pending claim do not explicitly recite that the dose counter or indicator portion that is made out of the alloy material is necessarily a rigid and/or non-deformable portion of the dispenser device. However, Hately demonstrates that it was well known in the fluid dispenser/inhaler dose indicator art before the effective filing date of the claimed invention for a dose counter portion that is made of similar polymer materials to be rigid (para [0041]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the copending dose counter or indicator portion that is made out of the same alloy material as instantly claimed to be a rigid and/or non-deformable portion of the dispenser device as taught by Hately, in order to utilize the co-pending material to form a standard indicator portion in order to ensure functionality of the indicator portion. Co-pending claims 1-3 and 9 fully anticipate instant claim 9-12.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elmeguenni (US 2018/0346176 A1; hereinafter “Elmeguenni”).
Regarding claim 8, Elmeguenni discloses a fluid dispenser device comprising: 
at least one reservoir (bottle) that is suitable for containing fluid to be dispensed (paras [0085], [0087] and [0090]); 
a pump (dispensing pump, comprising body 1) (Figure) that is mounted on said reservoir (para [0090]); and 
a dispenser head (push button 7) including a dispenser orifice (orifice 9) via which the fluid is dispensed, which dispenser head is suitable for actuating said pump (para [0094]); 
at least a rigid and/or non-deformable portion of said dispenser device being made out of a material comprising an aliphatic polyketone (the stem 6 is made of a material that is sufficiently rigid…must include at least one POK [poly-ketone] material, para [0095]; the pump according to the invention can be made, in part or in full, out of a poly-ketonic material, in particular a POK such as described above, para [0089]; the poly-ketonic material is an aliphatic POK, para [0078]).
said dispenser device being characterized in that said material is an alloy comprising at least one aliphatic polyketone and at least one other polymer (the stem 6…must include at least one POK material, para [0095], emphasis added, where “at least one” defines a range that includes/anticipates two, i.e. one POK and another POK (i.e. “at least one other polymer”); the pump according to the invention can be made, in part or in full, out of a poly-ketonic material, in particular a POK such as described above, para [0089]; the poly-ketonic material is an aliphatic POK, para [0078]).
Regarding claim 10, Elmeguenni discloses a device according to claim 8, wherein said material comprises an aliphatic polyketone terpolymer (a POK formed from a carbon monoxide/ethylene/propylene terpolymer, para [0070]).  
Regarding claim 11, Elmeguenni discloses a device according to claim 10, wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer, having the formula: 
    PNG
    media_image1.png
    64
    253
    media_image1.png
    Greyscale
  (paras [0052], [0068-70], [0079] and [0084]).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 10-12 [i.e. claims 8, 10 and 11 in the alternative] are rejected under 35 U.S.C. 103 as being unpatentable over Elmeguenni in view of Paas et al. (US 2009/0321381 A1; hereinafter “Paas”) and Powell (WO 00/69749; hereinafter “Powell”).
Regarding claims 8 and 12, Elmeguenni discloses a fluid dispenser device comprising: 
at least one reservoir (bottle) that is suitable for containing fluid to be dispensed (paras [0085], [0087] and [0090]); 
a pump (dispensing pump, comprising body 1) (Figure) that is mounted on said reservoir (para [0090]); and 
a dispenser head (push button 7) including a dispenser orifice (orifice 9) via which the fluid is dispensed, which dispenser head is suitable for actuating said pump (para [0094]); 
at least a rigid and/or non-deformable portion of said dispenser device being made out of a material comprising an aliphatic polyketone (the stem 6 is made of a material that is sufficiently rigid…must include at least one POK [poly-ketone] material, para [0095]; the pump according to the invention can be made, in part or in full, out of a poly-ketonic material, in particular a POK such as described above, para [0089]; the poly-ketonic material is an aliphatic POK, para [0078]).
In the event that the “at least one” POK material of Elmeguenni para [0095] is deemed insufficient to anticipate at least one other polymer being included in the material, i.e. Elmeguenni does not explicitly recite said dispenser device being characterized in that said material is an alloy comprising at least one aliphatic polyketone and at least one other polymer, and since Elmeguenni does not disclose the at least one other polymer being at least one of the Markush group of instant claim 12 (although Elmeguenni does teach the use of polymers within said group, see Elmeguenni paras [0045] and 0114]), Paas is provided to demonstrate that it was well known in the fluid dispenser art before the effective filing date of the claimed invention for rigid parts of a fluid dispenser to be formed from combinations of polyketones with members of the instant Markush group (the overcap 54, trigger 96, valve-connecting portion 130, and/or nozzle 140 are made from any suitable material…plastic such as…polyketone, polybutylene terephthalate, high density polyethylene, polycarbonate, and/or ABS, and combinations thereof, para [0051]), and Powell is provided to demonstrate that it was well known in the polyketone-as-barrier-material art [see Elmeguenni para [0095] as evidence that the barrier function of the polyketone was important to the device of Elmeguenni] to blend one or more polyketones and/or to blend a polyketone with members of the instant Markush group for the explicit purpose of tailoring the desired properties of the polyketone polymer (Powell, page 5, lines 2-15). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the material of Elmeguenni to be an alloy comprising at least one aliphatic polyketone and at least one other polymer that is at least one of the Markush group of instant claim 12 as taught by Paas and Powell, in order to provide a polyketone polymer with the desired properties, e.g. strength, melting point, moldablility, etc., while retaining the barrier function (Powell, page 5, lines 2-15).
Regarding claim 10, Elmeguenni in view of Paas and Powell teaches a device according to claim 8, wherein Elmeguenni further discloses wherein said material comprises an aliphatic polyketone terpolymer (a POK formed from a carbon monoxide/ethylene/propylene terpolymer, para [0070]).  
Regarding claim 11, Elmeguenni in view of Paas and Powell teaches a device according to claim 10, wherein Elmeguenni further discloses wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer, having the formula: 
    PNG
    media_image1.png
    64
    253
    media_image1.png
    Greyscale
  (paras [0052], [0068-70], [0079] and [0084]).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elmeguenni OR  Elmeguenni in view of Paas and Powell as applied to claim 8 above, and further in view of Poulard (WO 2005/043094 A1; hereinafter “Poulard”).
Regarding claim 9, Elmeguenni discloses OR Elmeguenni in view of Paas and Powell teaches a device according to claim 8, but Elmeguenni is silent regarding a dose counter or indicator (A), at least a portion of said dose counter or indicator being made out of a material comprising an aliphatic polyketone. However, Poulard demonstrates that it was well known in the fluid dispenser art before the effective filing date of the claimed invention for a device (Figure) similar to that of Elmeguenni to include a dose counter or indicator (distribution detection means 30), and it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, with Elmeguenni demonstrating that it was well known in the fluid dispensing art before the effective filing date of the claimed invention to utilize a material comprising an aliphatic polyketone to form a variety of fluid dispenser components (Elmeguenni paras [0078], [0089], [0091], [0095], [0110], [0112]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Elmeguenni to include a dose counter or indicator as taught by Poulard, at least a portion of said dose counter or indicator being made out of a material comprising an aliphatic polyketone as taught by Elmeguenni, in order to predictably arrive at a device with means to provide a signal informing the user that a dose of the product has been distributed by the pump (Poulard abstract) so that the user may track usage/remaining product, said means formed from a strong material with good resistance to ageing, that can be sterilized, and that does not salt out hazardous and/or carcinogenic substances (Elmeguenni paras [0057-59]), so that the counter/device is long-lived, sterilizable and non-leaching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching a blend of polyketone and other polymers for a fluid dispenser component: Paas et al. (US 2006/0180612 A1; para [0048]). Additional reference teaching polyketones, including aliphatic polyketones, for a fluid dispenser component: Lee (US 2021/0161274 A1); Ecker et al. (US 2008/0245380 A1). Additional reference demonstrating the well-known advantages of using polyketones in medical devices: Trachtenberg (US 2017/0027643 A1; paras [0053-54]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785